PER CURIAM.
Certiorari was granted because of an alleged conflict between this case and Monroe v. Monroe, 356 So.2d 196 (Ala.Civ.App.1977). We agree that a conflict does exist between Monroe and the present case, as well as other cases. However, it is our opinion that the case of McGugin v. McGugin, 357 So.2d 347 (Ala.Civ.App.1978), contains the correct reasoning, and to the extent Monroe is in conflict with McGugin and the other cases consistent therewith, it should not be followed.
The judgment of the Court of Civil Appeals, 418 So.2d 113, is therefore affirmed.
AFFIRMED.
TORBERT, C. J., and FAULKNER, JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.